DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Office Action is in response to communication filed on 4/29/2021.
Claims 16-27 are pending. Claims 16, 20, 22 and 26 are the base independent claims.
Claims 16-27 are amended.

Response to Arguments/Amendment
Regarding claim 16, Applicant files arguments with respect to the amendment.
--In response, the arguments have been fully considered but they are not persuasive.  Upon further consideration, however, new grounds of rejection are made based on the amended claim limitations.  Other arguments are moot because the arguments do not apply to the new reference being used in the current rejection.
Regarding claims 20, 22 and 26, because the patent scopes of the limitations in the independent claims are the same as in claim 16, therefore the claims are rejected based on the same reason given to claim 16 mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18, 20, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 10,893,518) in view of Chou et al (US 2018/0183551).
Regarding claim 16, Shen discloses a method performed by a base station (fig. 11) in a wireless communication system, the method comprising:
transmitting, to a user equipment (UE) (fig. 12, col 8, lines 30-35; transmitting resource configuration messages to UE), information on at least one bandwidth part (col 5, lines 5-45; e.g. resource information as/in bandwidth part (BWP)) including first configuration information on a Physical Downlink Control Channel (PDCCH) (col 5, lines 5-45; in the example, message 1 indicates configuration of PDCCH) and second configuration information on a Physical Downlink Shared Control Channel (PDSCH) (col 5, lines 5-45; message 2 indicates configuration of PDSCH); and
transmitting, to the UE, downlink control information (DCI) including resource allocation information for scheduling of the PDSCH (fig. 4; col. 6, lines 15-20; second message is DCI transmitted for resource allocation information for scheduling of PDSCH),
The reference does not explicitly disclose:
wherein resource blocks (RBs) are identified based on the resource allocation information.
However, it is obvious in view of Chou:
In Chou fig. 3, par 73, DCI can be decoded to retrieve resource block allocation information.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Chou with the electronic system of Shen. One is motivated as such to allow resource allocation in the PDSCH (Chou, par 75).

Regarding claims 20, 22 and 26, the combination also discloses a base station, a UE and to perform related method similar to claim 1.  Therefore rejection is similar to the claim mappings above.  

Regarding claims 18 and 24, Shen discloses:
wherein a size of groups of the RBs is determined based on the information on the at least one bandwidth part (col. 5, lines 35-40; size can be indicated by the message).

Claims 17, 19, 21, 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 10,893,518) in view of Chou et al (US 2018/0183551) in view of Yi (US 2020/0067676).
Regarding claim 17, the combination discloses subject matter in claim 16, without explicitly discloses:
wherein a resource allocation (RA) type of the RBs is identified based on a flag included in the transmitted DCI. 
In view of Yi, however, it is obvious to identify a configured type for the resource allocation information in DCI (par 126; a set of parameters included in DCI may be indicated to be supported by a UE or may be configured according to a configured type, hence it can indicate the resource allocation type in the DCI).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Shen and Chou with the electronic system of Yi. One is motivated as such to allow configuration of the data transmission (Yi, par 126).

Regarding claim 19, the combination discloses subject matter in claim 16, without explicitly discloses:
wherein the RBs are mapped from a carrier center.
In view of Yi, however, it is obvious to map the resource to a carrier center (par 122; center frequency).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Shen and Chou with the electronic system of Yi. One is motivated as such to define aspects of the resource allocation (Yi, par 122).

Regarding claims 21, 23, 25 and 27, rejection is similar to the claim mappings above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474